362 F.3d 293
UNITED STATES of America, Plaintiff-Appellee,v.Pedro CALDERON-PENA, Defendant-Appellant.
No. 02-20331.
United States Court of Appeals, Fifth Circuit.
March 4, 2004.

Tony Ray Roberts (argued), McAllen, TX, James Lee Turner and Renata Ann Gowie, Asst. U.S. Attys., Houston, TX, for Plaintiff-Appellee.
Roland E. Dahlin, II, Fed. Pub. Def., Timothy William Crooks (argued), Asst. Fed. Pub. Def., Houston, TX, for Defendant-Appellant.
Appeal from the United States District Court for the Southern District of Texas; Vanessa D. Gilmore, Judge.
ON PETITION FOR REHEARING EN BANC
(Opinion July 17, 2003, 5th Cir., 2003, 339 F.3d 320) Before KING, Chief Judge, and JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, DENNIS, CLEMENT, PRADO and PICKERING, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the petition for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.